Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 21-40 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards determining preferred marketing region settings in providing a target transaction code (e.g., barcode, QR code, red packet code, etc.), by use of scoring, distancing, and weighted averages, between selectable sub-regions.  This is a long standing commercial practice previously performed by humans (e.g., marketers, merchants, etc.), who had to make these same determinations manually and via mental steps.  Each of the method steps, e.g., the associating, taking distance parameters, weighing, scoring, predicting are all analogous to what the human brain does intuitively and based on the actors past experience in the field.  The claims are economic in nature and include the performance of a transaction.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the artisan to apply the method of selecting which sub-region effects to utilize across generic computing technology (e.g., a computer processor, network, and device supplanting the human brain, and human to human communication).  See, e.g., ¶ [0053] of the instant specification; and prior art publications of record.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., updating various values, obtaining usage data, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  No individual claim introduces an innovative concept.  As such, the claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  Applicant is asked to point to the innovative concept (that which humans have not long, equivalently performed manually and via mental steps) in the claims, should it traverse these findings.
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)   All of the highlighted tasks are particularly germane to the instant claims.

Response to remarks
	Applicant’s remarks submitted on 10/11/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The claims are unamended.  Instead, Applicant submits remarks traversing the rejects. 
	With respect to § 101, Applicant provides that using hash values can be more useful by reducing the number of read/writes to memory which increases processing efficiency.  However, this is not persuasive, since calculating the hash value based on the input data is an added step (to be performed by the processing unit itself).  As such, the instant invention appears to add to the necessary processing, not reduce it.  It provides the benefits of automating a judgment made by humans given multiple regions and transaction code effects to choose from.  Thus while faster, and more efficient, the present invention requires more processing.  The invention is not directed towards improving the processing or bandwidth of a computing device.  Applicant is invited to specify the prior art technology that it is comparing the inventive system to in regards to the solution offered.  Under step 2B, the excerpt provided by Applicant shows that humans have previously performed the abstract idea included in the claims.  Using hash values fails to offer significantly more by itself, such that associating data with a hash value does not effect a patent eligible invention simply by the association.  Applicant has not presented the additional effect or significance of this extraneous limitation, outside of what hash values typically provide by their use.  Simply using a hash value, score, or scalar and comparing same (e.g., taking a distance) fails to offer significantly more.  Although, the Office does not describe hash-values as “well-known, routine, and conventional,” references such as https://en.wikipedia.org/wiki/ Hash_function   support such a finding.
The claims remain directed to a method of determining which of multiple regions to select from when targeting a transaction code based on the effects of the regions.  As admitted in ¶ [0053] of the instant specification this has long been performed by humans.  Simply automating this task, and using known tools such as taking/applying weights, a user device, network, hash values and distancing using hash functions, etc. fail to effect a practical application.  More particularly, using a method for scoring regions, applying weights, extrapolating, etc. in such determination fails to offer a practical application, because such methods (generating hash values, etc.) are not innovative or significantly more.  All of this is used to arrive at a degree of similarity, which is what the human mind has been doing when faced with this task.  Applicant’s clarification is appreciated, but does not point to an innovative concept or persuasively argue that what is extraneous but not novel is nonetheless significantly more (why is using hash values more useful than another scalar value?, etc.).  Humans have long made these determinations/changes based on observation and financial incentive.  It is suggested that details as to the method itself be included (particularly a method step that has no previous human equivalence), or a combination of dependent claims be recited that introduce a practical application of the abstract idea.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/            Examiner, Art Unit 3696